In a proceeding instituted in the Family Court, Kings County, the defendant moves: (1) for leave to appeal to this court from a temporary support order, entered January 8, 1963, which directed him to pay to petitioner the sum of $40 per week for support of herself and a minor child; and (2) for a stay of the enforcement of such order pending hearing and determination of the appeal. Motion for leave to appeal granted, on condition that such appeal shall be perfected promptly after the determination by the trial court of the outstanding issues (i.e., validity of the alleged marriage and the paternity of the infant), the trial of such issues being now scheduled for February 7, 1963. Motion for a stay of the order, pending the appeal, granted on condition that beginning as of January 15, 1963, defendant (appellant) shall deposit with the Clerk- of the Family Court the sum of $40 per week for the support of petitioner and her child, to be held by the court pending determination of the instant appeal. Ughetta, Acting P. J., Kleinfeld, Christ, Hill and Rabin, JJ., concur.